OPINION
By THE COURT:
Submitted on motion of the respondent to require the petitioner to make his petition definite and certain by specifically stating wherein he is unlawfully restrained of his liberty without legal authority as alleged.
Petitioner specifically avers that “he is unlawfully restrained of his liberty without legal authority, by Superintendent R. B. Eckle, in the London Prison Farm, London, Ohio.” (Emphasis ours.)
The petition conforms in every particular with the requirements of §2725.04 R. C., except the inclusion of a copy of the commitment by v/hich he is held as a prisoner. It has become the practice in this district for the respondent to file the mittimus with his answer to the petition.
The motion will be overruled.
HORNBECK, PJ, WISEMAN and CRAWFORD, JJ, concur.